Case 19-34574-KRH               Doc 966    Filed 08/16/21 Entered 08/16/21 11:40:50    Desc Main
                                          Document     Page 1 of 3




                                UNITED STATES BANKRUPTCY COURT
                                  EASTERN DISTRICT OF VIRGINIA
                                         Richmond Division

  In re:

           LeClairRyan, PLLC,                         Case No.: 19-34574-KRH

                      Debtor.                         Chapter 7


                                      NOTICE OF APPEARANCE

         PLEASE TAKE NOTICE that the law firms of William A. Broscious, Esq., PLC, and
 Gentry Locke, as counsel for Gary D. LeClair, hereby enter their appearances pursuant to
 Section 1109(b) of the Bankruptcy Code and Fed. R. Bankr. P. 9010(b) in the referenced
 bankruptcy case commenced by LeClairRyan, PLLC (the “Debtor”), and request, pursuant to
 Rules 9007 and 9010(b) of the Federal Rules of Bankruptcy Procedure, that all papers, pleadings,
 motions, and applications served or required to be served in the cases be given to and served on
 the following:

            William A. Broscious, Esquire                wbroscious@brosciouslaw.com
            William A. Broscious, Esq., PLC              Tel. No: (804) 533-2734
            P.O. Box 71180
            Henrico, Virginia 23255

            -and-

            J. Scott Sexton, Esquire                      sexton@gentrylocke.com
            Andrew M. Bowman, Esquire                     bowman@gentrylocke.com
            Gentry Locke                                  Tel No: (540) 983-9300
            P.O. Box 40013
            Roanoke, Virginia 24002

 __________________________________________
 J. Scott Sexton (VSB No. 29284)
 Andrew M. Bowman (VSB No. 86754)
 GENTRY LOCKE
 P.O. Box 40013
 Roanoke, Virginia 24022
 Telephone: 540.983.9300
 Email:         sexton@gentrylocke.com
                bowman@gentrylocke.com
 Counsel for Gary D. LeClair




 29646/1/10038050v1
Case 19-34574-KRH         Doc 966     Filed 08/16/21 Entered 08/16/21 11:40:50               Desc Main
                                     Document     Page 2 of 3




         PLEASE TAKE FURTHER NOTICE that, pursuant to 11 U.S.C. § 1109(b), the
 foregoing request includes not only the notices and papers referred to in the Bankruptcy Rules
 specified above, but also includes, without limitation, any notice, application, complaint,
 demand, motion, petition, pleading or request, whether formal or informal, written or oral, and
 whether transmitted or conveyed by mail, delivery, telephone, telegraph, telex or otherwise filed
 or made with regard to the referenced case and proceedings.

         PLEASE TAKE FURTHER NOTICE that this Notice of Appearance and Request for
 Service shall not be deemed or construed to be a waiver of the rights of Mr. LeClair (i) to have
 final orders in noncore matters entered only after de novo review by a district judge, (ii) to trial
 by jury in any proceedings so triable in these cases or in any case, controversy or proceeding
 related to these cases, (iii) to have a district court withdraw the reference in any matter subject to
 mandatory or discretionary withdrawal, (iv) to contest service of process, or (v) to any other
 rights, claims, actions, setoffs or recoupments to which Mr. LeClair may be entitled, in law or in
 equity, all of which rights, claims, actions, defenses, setoffs and recoupments are expressly
 reserved.

 Date: August 16, 2021                                          By: /s/ Andrew M. Bowman
                                                                       Counsel
 William A. Broscious, Esquire (VSB #27436)
 WILLIAM A. BROSCIOUS, ESQ., PLC
 P.O. Box 71180
 Henrico, Virginia 23255
 (804) 533-2734
 wbroscious@brosciouslaw.com

 J. Scott Sexton, Esquire (VSB #29284)
 Andrew M. Bowman, Esquire (VSB #86754)
 GENTRY LOCKE
 P.O. Box 40013
 Roanoke, Virginia 24002
 (540) 983-9300
 sexton@gentrylocke.com
 bowman@gentrylocke.com

         Counsel for Gary D. LeClair




 29646/1/10038050v1
Case 19-34574-KRH         Doc 966    Filed 08/16/21 Entered 08/16/21 11:40:50             Desc Main
                                    Document     Page 3 of 3




                                  CERTIFICATE OF SERVICE

         I hereby certify that on August 16, 2021, an electronic copy of the foregoing Notice of
 Appearance and Request for Service was filed using the Court’s ECF System which caused
 electronic notification of filing to be served on all registered users of the ECF System that have
 requested such notification in the Debtor’s bankruptcy proceeding.

                                                       /s/ Andrew M. Bowman
                                                       Andrew M. Bowman, Esquire




 29646/1/10038050v1
